DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending and currently under consideration.

Claim Objections
Claim 2 is objected to for ending the claim with a semicolon. Claims must end with a period (see MPEP 608.01(m)). Proper correction is required.

Claims 11, 12, 16, 21, and 22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 11, 12, 16, 21, and 22 have not been further treated on the merits.

Claims 13-15, 17-20, and 23-26 are objected to under 37 CFR 1.75(c) as being in improper form because claims 13-15, 17-20, and 23-26 depend from improper claims. If a base claim is in error (claims 11, 12, 16, 21, and 22), this error cannot be corrected by adding additional claims depending therefrom. Accordingly, the claims 13-15, 17-20, and 23-26 have not been further treated on the merits. The instant situation is analogous to claim 6 of “Example A” of “F. Handling of Multiple Dependent Claims by the Examiner” at MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 are rejected because claims 2-10 are drawn to antibodies of claim 1 somehow limited by “a”, “b”, “c”, “d”, “e”, and/or “f” of claim 2. The metes-and-bounds of claims 2-10 are unclear because: (1) a lack of antecedent basis for each instance of “the variable heavy chain region”; (2) it is unclear what is meant by the term “amd”;  and (3) it is unclear whether the claimed antibody must comprise all of “a”-“f” (each of “a”-“f” appears to be disclosed, but not recited, as pairs of variable heavy and light chains of distinct antibodies).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of humanized monoclonal antibodies that bind to CCR4 and have an IgG4 heavy chain constant region.  The specification does not disclose, and the art does not teach, the genus as broadly encompassed in the claims.  
The specification discloses several structurally distinct sequences of CCR4 antibodies (Tables 1A-2B). However, said structurally distinct sequences do not provide adequate written description of the genus. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997):  “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the 
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of antibodies that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
	The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shitara et al (US 2002/0098527; 7/25/02; 2/7/22 IDS).
Shitara et al teaches isolated humanized monoclonal anti-CCR4 antibodies that bind CCR4 wherein the antibodies comprise IgG4 heavy chain constant regions ([0138]-[0145], in particular). Shitara et al further teaches cells producing said antibodies ([0140], in particular). Shitara et al further teaches said antibodies are to be used in therapeutic methods (Abstract, in 
It is further noted that, as evidenced by Chang et al (Mol Cancer Ther, 2012, 11(11): 2451-2461; 2/7/22 IDS), Tregs express high levels of CCR4 and humanized anti-CCR4 antibodies (including mAb1567 and mAb2-3, also disclosed by the instant specification) target Tregs and inhibit Tregs motility and suppressive activities (see Abstract, in particular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al (US 2002/0098527; 7/25/02; 2/7/22 IDS) as applied to claims 1 and 4-6 above, and further in view of Fischer et al (Pathobiology, 2007, 74: 3-14; 2/7/22 IDS).
Teachings of Shitara et al are discussed above. Shitara et al teaches the anti-CCR4 of antibodies target CCR4 leukemia cells ([0023], in particular).
Shitara et al does not specifically teach bispecific antibodies.  However, these deficiencies are made up in the teachings of Fischer et al.

One of ordinary skill in the art would have been motivated with an expectation of success to treat a patient with leukemia by generating a bispecific antibody comprising the anti-CCR4 antibody of Shitara et al and a second antibody for a different leukemia cell biomarker and administering said bispecific antibody to a patient with leukemia because Fischer et al teaches that bispecific antibodies generated using two conventional antibodies provide therapeutic benefit by increasing specificity when the bispecific antibody simultaneously binds two distinct antigens on a target cell and a bispecific antibody that binds both CCR4 and a second leukemia cell biomarker would predictably target leukemia cells with greater specificity. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
	Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al (US 2002/0098527; 7/25/02; 2/7/22 IDS) as applied to claims 1 and 4-6 above, and further in view of Fischer et al (Pathobiology, 2007, 74: 3-14; 2/7/22 IDS), Liu et al (Med Oncol, 2014, 31(882): 1-6; 2/7/22 IDS), and Stillebroer et al (European Urology, 2010, 58: 75-83; 2/7/22 IDS).

Shitara et al does not specifically teach bispecific antibodies.  However, these deficiencies are made up in the teachings of Fischer et al, Liu et al, and Stillebroer et al.
Fischer et al teaches that bispecific antibodies generated using two conventional antibodies provide therapeutic benefit by (1) increasing specificity when the bispecific antibody simultaneously binds two distinct antigens on a target cells or (2) activation and targeting T or NK cells to tumor cells when the bispecific antibody binds an T or NK cell and a tumor cell (Figure 2 and page 8, in particular).
Liu et al teaches CCR4 expression is elevated on renal carcinoma cells (Abstract, in particular) and that CCR4 is a potential therapeutic target for renal cell carcinoma (page 882, in particular).
Stillebroer et al teaches CAIX is elevated on renal carcinoma cells and can be targeted by anti-CAIX antibodies in vivo (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat a patient with renal cell carcinoma by generating a bispecific antibody comprising the anti-CCR4 antibody of Shitara et al and an anti-CAIX antibody and administering said bispecific antibody to a patient with renal cell carcinoma because Fischer et al teaches that bispecific antibodies generated using two conventional antibodies provide therapeutic benefit by increasing specificity when the bispecific antibody simultaneously binds two distinct antigens on a target cell and CCR4 and CAIX have been identified as two distinct antigens to target on renal cell carcinoma cells.
.     

Claim Rejections - 35 USC § 103
Claims 1, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al (US 2002/0098527; 7/25/02; 2/7/22 IDS) as applied to claims 1 and 4-6 above, and further in view of Fischer et al (Pathobiology, 2007, 74: 3-14; 2/7/22 IDS), Liu et al (Med Oncol, 2014, 31(882): 1-6; 2/7/22 IDS), and Schaer et al (Current Opinion in Immunology, 2012, 24: 217-224).
Teachings of Shitara et al are discussed above.
Shitara et al does not specifically teach bispecific antibodies.  However, these deficiencies are made up in the teachings of Fischer et al, Liu et al, and Schaer et al.
Fischer et al teaches that bispecific antibodies generated using two conventional antibodies provide therapeutic benefit by (1) increasing specificity when the bispecific antibody simultaneously binds two distinct antigens on a target cells or (2) activation and targeting T or NK cells to tumor cells when the bispecific antibody binds an T or NK cell and a tumor cell (Figure 2 and page 8, in particular).
Liu et al teaches CCR4 expression is elevated on renal carcinoma cells (Abstract, in particular) and that CCR4 is a potential therapeutic target for renal cell carcinoma (page 882, in particular).
Schaer et al teaches GITR is expressed on T and NK cells and agonist anti-GITR antibodies promote anti-tumor response by making T effector cells resistant to Treg suppression (page 219 and Figure 2, in particular).

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10675349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to species of the instant claims.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. U.S. Patent No. 10675349 B2 in view of Fischer et al (Pathobiology, 2007, 74: 3-14; 2/7/22 IDS), Liu et al (Med Oncol, 2014, 31(882): 1-6; 2/7/22 IDS), and Schaer et al (Current Opinion in Immunology, 2012, 24: 217-224). Instant claim 10 differs from the patented claim in that the instant claim recites the bi-specific antibody binds both the tumor antigen CCR4 and a T-cell function modulating molecule such as GITR. The teachings of Fischer et al, Liu et al, and Schaer et al are discussed above. One of ordinary skill in the art would have been motivated with an expectation of success to treat a patient with renal cell carcinoma by generating a bispecific antibody of the patent comprising the anti-CCR4 antibody of the patent and an agonist anti-GITR antibody (as the antibody that binds the “T-cell function modulating molecule” of patent claim 8) and administering said bispecific antibody to a patient with renal cell carcinoma because Fischer et al teaches that bispecific antibodies provide therapeutic benefit by activation and targeting T or NK cells to tumor cells when the bispecific antibody binds a T or NK cell and a tumor cell and the anti-CCR4 antibody binds to a tumor cells that would be targeted to activated T or NK cell by the agonist anti-GITR  portion of the bispecific antibody because Schaer et al teaches GITR is expressed on T and NK cells and agonist anti-GITR .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642